Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 28 May 1816
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					my Dear Daughter
					Quincy May 28th 1816
				
				Altho’ I have repeatedly written to you Since I received a Letter from you, I am not critical in that respect. judging from my own feelings, I think a Letter from a Friend always acceptable and altho’ they cannot be so interesting to you, as when your sons were with me, yet they may convey the assuriance of the Love and regard of which I bear you; and the interest I take in whatever concerns youSince I last hear’d from you; I See by the papers, and George has written me, that you have been presented at the drawing Room. I have Some curiosity to know, whether the old fashion of large hoops still prevails; and how the head is decorated in my day, cushings caps, and feathers were worn and those so high as to render it difficult to sit upon the Seat, of a carriage ruffels and Ruffel cufs were worn also, if still continued, they must make an awkard appearance. the Queen must have grown pretty old, and the few personal graces She ever had; Time must have diminished. I often think what a figure I Should make, if I was obliged now to hold a drawing Room—but constitutions in England wear better than in our climatewhat is the appearance of the princess Charlotte? I have heard that She is not beautifull, that her features are large and masculine. I should judge so of her Character, if the Story of her going on Board the Ship like a Sailer, is true—I am much delighted at hearing, that your health is mended by change of climate. it was a fortunate circumstance that mr Adams was call’d away from Russia when at the time he was. from the account of his health, he could not have got through an other winter. my heart Sinks at the thought. what is the matter with his hand? he writes me that his hand was lame from a hurt, but now he says that it is a weakness which he perceived in it, while in Russia. May it not be Rheumatic? that is bad enough but if the joint is not affected,  will releive it. Rheumatic humours are, almost as bad as the goute—. there is not any part of the Body which they do not attack—I am this day Suffering in my Eyes, with it; and much of the weakness which brought me so low, the winter past has been oweing to that cause;Georges rapid growth requires much attention he is at a critical Age; and must not be pushed pushed beyond his Strength.I hope you hear often from your Friends at Washington. I was in hopes of hearing from your Sister Smith, before I closed my Letter, but the last I heard was from Caroline, who wrote me of on the 5th that mr de wint had just returnd from N York—and left her and Baby well, that mr Smith had not got back from the valley where his Father remaind Still Sick—the two last mails, have not brought me any Letters, which leaves me anxious—I fear what I may hear respecting the Col. His Heallth has been very precarious for some time; and the Death of both his Brothers has most Sensibly affected him—with Sincere affection / I am as ever
				
					A—
				
				
			